      Case 3:19-cv-01379-JLS-BLM Document 1 Filed 07/24/19 PageID.9 Page 1 of 6



 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 DAVID J. RAWLS
   Assistant U.S. Attorney
 3 District of Columbia Bar No. 974620
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Telephone: (619) 546-7966
   Email: david.rawls@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America
 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,
                                                                  '19CV1379 JLS BLM
                                                        Case No. ____________________
11                 Plaintiff,
                                                        COMPLAINT FOR
12           v.
                                                        FORFEITURE
13   2006 HONDA CBR600RR MOTORCYCLE,
     VIN: JH2PC37166M301385,
14
                  Defendant.
15
16
17         By way of complaint against the defendant, 2006 Honda CBR600RR Motorcycle
18 (Motorcycle), plaintiff UNITED STATES OF AMERICA alleges:
19                                I.   NATURE OF THE ACTION
20         1.     This is a civil action in rem brought against the defendant Motorcycle to
21 enforce the provisions of Title 19, United States Code, Section 1595a(a), for the forfeiture
22 of any vehicle, used in, to aid in, or to facilitate, the importation, bringing in, concealing,
23 harboring, or subsequent transportation of a controlled substance, to wit: methamphetamine,
24 as an article whose introduction or attempted introduction into the United States is contrary
25 to law.
26         2.     Methamphetamine is a controlled substance under Title 21, United States
27 Code, Section 802, and is an article whose introduction or attempted introduction into the
28 United States is “contrary to law” under Title 19, United States Code, Sections 1595a(a)
      Case 3:19-cv-01379-JLS-BLM Document 1 Filed 07/24/19 PageID.10 Page 2 of 6



 1 and a(c)(1)(B). Importation of methamphetamine is a felony violation of the Controlled
 2 Substances Act under Title 21, United States Code, Sections 952 and 960.
 3                                      II.    JURISDICTION AND VENUE
 4           3.       This Court has original jurisdiction of this civil action under Title 28,
 5 United States Code, Section 1345 because it has been commenced by the United States, and
 6 under Title 28, United States Code, Section 1355(a), because it is an action for the recovery
 7 and enforcement of a forfeiture under an Act of Congress.
 8           4.       Venue is proper pursuant to Title 28, United States Code, Section 1355(b)
 9 because the acts and omissions giving rise to this forfeiture action occurred in the Southern
10 District of California, and under Title 28, United States Code, Section 1395 because the
11 property was found and is located in this district.
12                                                III.     PARTIES
13           5.       Plaintiff is the United States of America.
14           6.       Defendant           is   2006       Honda       CBR600RR           Motorcycle,       VIN:
15 JH2PC37166M301385, seized on October 9, 2018 by the United States Customs and Border
16 Protection, from Alexander Guinto-Irra, at the San Ysidro, California Port of Entry within
17 the Southern District of California.
18                                                 IV.        FACTS
19           7.       On October 9, 2018, Alexander Guinto-Irra, a.k.a. “Alexander Irra Guinto”,
20 entered the pre-primary inspection area for entry into the United States at the San Ysidro,
21 California Port of Entry.
22           8.       Alexander Guinto-Irra (Guinto-Irra) was the driver and sole occupant of a
23 black 2006 Honda CBR Motorcycle, VIN: JH2PC37166M301385, bearing California
24 license 18H3265.
25           9.       On October 9, 2018, United States Customs and Border Protection (CBP)
26 Officer Bryan Bence and his narcotics and human detection dog “Roki” were on duty in
27 pre-primary inspection at the San Ysidro Port of Entry when Roki alerted to the engine of
28 the defendant Motorcycle being driven by Guinto-Irra.
                                                          2
     United States’ Complaint for Forfeiture             U.S. v. 2006 Honda CBR600RR, VIN: JH2PC37166M301385
      Case 3:19-cv-01379-JLS-BLM Document 1 Filed 07/24/19 PageID.11 Page 3 of 6



 1           10.      CBP Officer Bence then requested assistance from CBP Officer
 2 Celso Atienza, Jr. CBP Officer Atienza responded to the pre-primary lane and asked
 3 Guinto-Irra if he was the owner of the Motorcycle and his destination. Guinto-Irra replied
 4 that he was the owner of the Motorcycle and that he was going to Chula Vista, California.
 5 Guinto made two negative U.S. Customs declarations to CBP Officer Atienza.
 6           11.      Guinto-Irra, a United States citizen, presented a United States passport to CBP
 7 Officer Atienza. As Guinto-Irra pulled his passport book from the pocket of his sweatshirt,
 8 a small plastic bag with crystal fell out onto the ground.
 9           12.      Guinto-Irra was detained for officer safety and further inspection.
10           13.      CBP Officer Antonio J. Angarita then inspected the defendant Motorcycle in
11 the secondary inspection lot. This inspection revealed a concealed package wrapped in clear
12 plastic in the right side of the steering wheel of the Motorcycle. A field test of the contents
13 tested positive for methamphetamine.
14           14.      CBP Officer Angarita discovered four (4) packages wrapped in plastic under
15 the exterior molding on the front right side of the steering components, one (1) package
16 wrapped in plastic under the plastic molding in the rear right side next to the driver’s seat,
17 and two (2) more packages underneath the molding on the front left side of the steering
18 components.
19           15.      A total of seven (7) packages wrapped in plastic were removed from the
20 defendant Motorcycle. The total weight of the packages containing the crystalline substance
21 was approximately 756 grams or 1.67 lbs. The results from the drug lab tests of the
22 crystalline substance reflect approximately 722.6 grams of methamphetamine.
23           16.      Post-Arrest, Guinto-Irra was advised of his Miranda rights. Guinto-Irra stated
24 that he understood those rights and was willing to answer questions without an
25 attorney present.
26           17.      Guinto-Irra stated that he had taken the Motorcycle to a shop in Mexico in
27 order to have a problem with the motorcycle fixed by an individual named “Tacon”, who
28 //
                                                    3
     United States’ Complaint for Forfeiture      U.S. v. 2006 Honda CBR600RR, VIN: JH2PC37166M301385
      Case 3:19-cv-01379-JLS-BLM Document 1 Filed 07/24/19 PageID.12 Page 4 of 6



 1 operates the shop. Guinto-Irra further stated that the shop did not have a name. Guinto-Irra
 2 stated that Tacon is also involved in smuggling drugs.
 3           18.      Guinto-Irra stated that he picked up the Motorcycle from the shop before
 4 crossing into the United States. Guinto-Irra denied knowledge of the methamphetamine
 5 found in the Motorcycle. Guinto-Irra stated that he was “pretty sure” Tacon had put the
 6 methamphetamine in the Motorcycle.
 7           19.      Guinto-Irra stated that he had previously used the Motorcycle to smuggle
 8 methamphetamine across the border for Tacon. Guinto-Irra stated that on five (5) prior
 9 occasions he had smuggled methamphetamine across the border and that each of those times
10 he smuggled approximately one pound of methamphetamine across the border for Tacon.
11           20.      Guinto-Irra further stated that on four (4) of the five (5) prior smuggling events
12 he had stored the methamphetamine in his backpack, and on one (1) prior occasion he stored
13 the methamphetamine under the seat of the Motorcycle.
14           21.      Guinto-Irra stated that on those prior smuggling events he delivered the
15 methamphetamine to an individual named “Charro” at the Arco gas station on Main Street
16 in Chula Vista, California.
17           22.      Guinto-Irra stated that he was paid $350 dollars each of the five (5) prior times
18 that he smuggled methamphetamine.
19           23.      Guinto-Irra stated that on two (2) prior occasions he also transported money
20 from the United States back into Mexico.
21           24.      Text messages extracted from Guinto-Irra’s cellular phone (Samsung Galaxy
22 S8 358330081215716) include communications between September 24, 2018 and
23 October 9, 2018 with an individual identified in text as “El Tacon” and “Tacon.” These text
24 messages include discussion about doing a job.
25           25.      On or about October 16, 2018, Guinto-Irra was charged by Complaint in the
26 Superior Court of California, County of San Diego with three (3) felony counts: Count (1),
27 transportation of a controlled substance, to wit: methamphetamine, in violation of California
28 Health and Safety Code Section 11379(a) and Penal Code Section 1210(a); and Count (2),
                                                     4
     United States’ Complaint for Forfeiture       U.S. v. 2006 Honda CBR600RR, VIN: JH2PC37166M301385
      Case 3:19-cv-01379-JLS-BLM Document 1 Filed 07/24/19 PageID.13 Page 5 of 6



 1 importation of            a controlled substance, to wit: methamphetamine, into California, in
 2 violation of California Health and Safety Code Section 11379(a) and Penal Code Section
 3 1210(a); and Count (3), possession for sale of a controlled substance, to wit:
 4 methamphetamine, 28.5 grams or more of methamphetamine or 57 grams or more of a
 5 substance containing methamphetamine, in violation of California Health and Safety Code
 6 Section 11378 and Penal Code Sections 1203.073(b)(2), and 1210(a).
 7           26.      On November 9, 2018, CBP sent notice to Guinto-Irra, advising him of the
 8 seizure of the defendant Motorcycle and that the defendant motorcycle was subject
 9 to forfeiture.
10           27.      On November 19, 2018, Guinto-Irra submitted a claim to CBP asserting an
11 ownership interest in the defendant Motorcycle and requested the initiation of judicial
12 forfeiture proceedings.
13           28.      Guinto-Irra failed to submit a cost bond with his claim as required by Title 19,
14 United States Code, Section 1608. On December 3, 2018, CBP sent a letter to Guinto-Irra
15 to remind him of the cost bond requirement. Id. On December 17, 2018, Guinto-Irra
16 submitted a cost bond for $415.00.
17           29.      On or about December 12, 2018, an Information was filed in the Superior
18 Court of California, County of San Diego, charging Guinto-Irra with three (3) felony counts:
19 Count (1), transportation of a controlled substance, to wit: methamphetamine, in violation
20 of California Health and Safety Code Section 11379(a) and Penal Code Section 1210(a);
21 and Count (2), importation of a controlled substance, to wit: methamphetamine, into
22 California, in violation of California Health and Safety Code Section 11379(a) and Penal
23 Code Section 1210(a); and Count (3), possession for sale of a controlled substance, to wit:
24 methamphetamine, 28.5 grams or more of methamphetamine or 57 grams or more of a
25 substance containing methamphetamine, in violation of California Health and Safety Code
26 Section 11378 and Penal Code Sections 1203.073(b)(2), and 1210(a).
27           30.      On or about March 13, 2019, Guinto-Irra failed to appear for trial in Superior
28 Court of California, County of San Diego. On or about March 14, 2019, the Court issued a
                                                    5
     United States’ Complaint for Forfeiture       U.S. v. 2006 Honda CBR600RR, VIN: JH2PC37166M301385
      Case 3:19-cv-01379-JLS-BLM Document 1 Filed 07/24/19 PageID.14 Page 6 of 6



 1 bench warrant for Guinto-Irra’s arrest for his failure to appear. The bench warrant is
 2 outstanding. Guinto-Irra’s status is a fugitive as of the date of the filing of this Complaint.
 3           31.      The appraised value of the defendant Motorcycle is approximately $4,175.00.
 4           32.      The defendant Motorcycle is presently being stored by CBP within the
 5 Southern District of California.
 6                                             V.   CLAIM FOR RELIEF
 7           33.      The United States incorporates by reference the allegations in paragraphs
 8 one (1) through thirty-two (32) as though fully set forth. By reason of the foregoing, there
 9 is probable cause to believe that the defendant Motorcycle was used to aid in, and to
10 facilitate the importation, bringing in, and concealing of a controlled substance, to wit:
11 methamphetamine, which is an article, whose introduction and attempted introduced into
12 the United States is contrary to law, and therefore the defendant Motorcycle is subject to
13 forfeiture to the United States pursuant to Title 19, United States Code, Section 1595a(a).
14           WHEREFORE, the United States prays that due process issue to enforce the
15 forfeiture of the defendant Motorcycle, and that due notice be given to all interested parties
16 to appear and show cause why said forfeiture should not be declared, that the defendant
17 vehicle be condemned as forfeited to the United States to be disposed of according to law,
18 and for such other relief as this Court may deem just and proper.
19
20           DATED:            July 24, 2019                      Respectfully submitted,
21                                                                ROBERT S. BREWER, JR.
                                                                  United States Attorney
22
                                                                  s/ David J. Rawls
23                                                                DAVID J. RAWLS
24                                                                Assistant United States Attorney
                                                                  Attorney for the United States
25
26
27
28
                                                        6
     United States’ Complaint for Forfeiture           U.S. v. 2006 Honda CBR600RR, VIN: JH2PC37166M301385
     Case 3:19-cv-01379-JLS-BLM Document 1-1 Filed 07/24/19 PageID.7 Page 1 of 1




 1                                                VERIFICATION
 2           I, GREG PETTIGREW, state and declare                as follows:
 a
 J            1.      I am a Special Agent with the Department of Homeland Security, and am one
 4   of the federal law enforcement officers involved in this investigation.
 5           2.       I have read the foregoing Complaint For Forfeiture and know its contents.
 6           3.       The facts set forth in the Complaint For Forfeiture are based upon my own
 7   knowledge or were facts furnished to me by other United States federal, state, or local law
 8   enforcement personnel, civilian witnesses, or other official Government sources.

 9           Based on this information,         I believe the allegations in the Complaint For Forfeiture
10   to be true.
11           I declare under penalty of perjury that the foregoing is true and correct, to the best
t2 of my knowledge and belief.
13           Executed on July           Lq     , 2}tg.
l4
15
                                                          )
t6
                                        G                REW SPECIAL AGENT
l7                                      H                       INVESTIGATIONS
18

t9
20

2t
22
23

24
25

26

27

28

                                                          7
     United States' Complaint for Forfeiture             U.S. v. 2006 Honda CBR600RR, VIN: JH2PC37166M301385
                    Case 3:19-cv-01379-JLS-BLM Document 1-2 Filed 07/24/19 PageID.8 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                         2006 Honda CBR600RR Motorcycle, VIN:
                                                                                                                 JH2PC37166M301385,
      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
                                                                                                                                                  '19CV1379 JLS BLM
AUSA David J. Rawls, Phone: (619) 546-7966
USAO, 880 Front Street, Room 6293, San Diego, CA 92101-8893
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                        19 U.S.C. Section 1595a(a)
 VI. CAUSE OF ACTION Brief description of cause:
                       Aiding Unlawful Importation
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:           UNDER F.R.C.P. 23                                                                                                            JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                         (See instructions):
       IF ANY                                JUDGE                                                                                              DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
  07/24/2019                                                              s/ David J. Rawls
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
